DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicants’ response filed 05 Feb. 2021 (“Response”).  
Claims 1–12, 15–18, and 21–23 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–12, 15–18, and 21–23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 is directed to an abstract idea of determining correlations between personality traits of a group of consumers and one or more brand or product, which is a certain method of organizing human activity. 
The abstract idea is set forth or described by the following limitations: 
(1) providing, to each consumer in the group of consumers, a trait survey having questions related to one or more of: brand, product, and domain of interest, wherein the trait survey identifies the one or more personality traits for the group of consumers;
(2) receiving survey results from the group of consumers;
(3) determining and outputting [ ] a series of scores comprising a profile for each of the one or more personality traits for each consumer of the group of consumers based on survey answers received from each consumer of the group of consumers;
(4) storing the scores for the one or more personality traits for the group of consumers [ ];

providing, to each consumer of the group of consumers, an implicit cognition survey having questions related to one or more of: implicit associations, biases, and motivations;
receiving implicit cognition survey results from the group of consumers; and
determining and outputting [ ] implicit cognition measures for each consumer of the group of consumers based on received survey answers;
(6) storing the first collection of consumer motivations [ ]; 
(7) deriving [ ] a second collection of consumer motivations from the first collection of consumer motivations, wherein the second collection of consumer motivations is based on a first correlation between the first collection of consumer motivations and one or more brand or product, and each consumer motivation of the second collection has a positive correlation with the one or more brand or product;
the second collection of consumer motivations connect all relevant motivations to specific aspects of the one or more brand or product;
(8) storing the second collection of consumer motivations [ ]; 
(9) determining [ ] a second correlation between the one or more personality traits of the group of consumers previously stored and the second collection of consumer motivations;
(10) deriving [ ] a third correlation between the one or more personality traits of the group of consumers and the one or more brand or product by identifying which of the one or 
(11) outputting [ ] the third correlation between the one or more personality traits of the group of consumers and the one or more brand or product as a graphical representation.
Limitations (1)–(11), which set forth the abstract idea, represent certain methods of organizing human activity, e.g., advertising, marketing, and/or sales activities. Limitations (1)–(11), at least in part, may also represent a mental process and/or a mathematical concept. For example, besides use of a processor, limitation (3) could be performed by a human mind and/or using pen and paper. Therefore, limitations (1)–(11) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, the recitations to “using at least one processor,” “in at least one data store,” and “using an output device” are each mere recitation of using a generic computer component as a tool to implement the abstract idea. Alternatively, if not part of the abstract idea, each of the recited “storing” steps (e.g., limitations (4), (6), and (8)) is merely insignificant extra-solution activity.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Particularly, the recitations to “using at least one processor,” “in at least one data store,” and “using an output device” are each mere recitation of using a generic computer component as a tool to implement the abstract idea. Alternatively, if not part of the abstract idea, each of the 1
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–12, 15–18, and 21–23 recite additional elements that represent, in addition to elements (1)–(11) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment, as similarly discussed above. 
Claim Rejections - 35 U.S.C. § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–12, 15–18, and 21–23 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Ground #1
Claim 1 recites, among other things, “determining, using at least one processor, a first collection of consumer motivations of the group of consumers based on the one or more personality traits from the group of consumers.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “determining ….” However, originally-filed claim 1 did not disclose how the “first collection” itself is determined such that motivations in the first collection of consumer motivations are based on the one or more personality traits from the group of consumers, and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “determin[e], using at least one processor, a first collection of consumer motivations of the group of consumers based on the one or more personality traits from the group of consumers.” Because of the claimed phrase “based on the one or more personality traits from the group of consumers,” the claimed “the one or more personality traits from the group of consumers” appears to be an input for an algorithm that achieves “determining … a first collection of consumer motivations” when the algorithm is implemented on a computer, however the disclosure does not sufficiently describe such an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “determining” function as of the filing date of their application. Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “determining … a first collection of consumer motivations” is performed such that Ariad, 598 F.3d at 1352. 
The Examiner has considered the most recent amendment requiring the “determining the first collection of consumer motivations,” discussed above, to comprise “providing … an implicit cognition survey …,” “receiving implicit cognition survey results …,” and “determining and outputting … implicit cognition measures ….” These added limitations do not overcome the rejection set forth above because these limitations themselves do not provide an adequate algorithm for achieving the “determining the first collection of consumer motivations.”
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #2
Claim 1 recites, among other things, “deriving, using at least one processor, a second collection of consumer motivations from the first collection of consumer motivations, wherein the second collection of consumer motivations is based on a first correlation between the first collection of consumer motivations and one or more brand or product, and each consumer motivation of the second collection has a correlation with the one or more brand or product; the second collection of consumer motivations connect all relevant motivations to specific aspects of the one or more brand or product.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “deriving ….” However, originally-filed claim 1 did not disclose how the “second collection” itself is derived from the first collection of consumer motivations and based on a first correlation between the first collection of consumer motivations and one or more brand or product, and so Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “deriv[e], using at least one processor, a second collection of consumer motivations from the first collection of consumer motivations, wherein the second collection of consumer motivations is based on a first correlation between the first collection of consumer motivations and one or more brand or product, and each consumer motivation of the second collection has a positive correlation with the one or more brand or product; the second collection of consumer motivations connect all relevant motivations to specific aspects of the one or more brand or product.” Because of the claimed phrase “from the” and the claimed phrase “based on,” the claimed “first collection of consumer motivations” and the claimed “a first correlation between the first collection of consumer motivations and one or more brand or product” appear to be inputs for an algorithm that achieves “deriving … a second collection of consumer motivations” when the algorithm is implemented on a computer, however the disclosure does not sufficiently describe such an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “deriving” function as of the filing date of their application. The specification also does not adequately describe the limitation “the second collection of consumer motivations connect all relevant motivations to specific aspects of the one or more brand or product.” Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “deriving … a second collection of consumer motivations” is performed or how the second collection connects all relevant motivations to specific aspects of the brand or product, as recited by claim 1. This disclosure is Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicants had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #3
Claim 1 recites, among other things, “determining, using at least one processor, a second correlation between the one or more personality traits of the group of consumers previously stored and the second collection of consumer motivations.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “determining … correlations” function.  However, originally-filed claim 1 did not disclose how the “second correlation” itself is determined, and so does not provide the necessary written description support for pending claim 1. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “determin[e], using at least one processor, a second correlation between the one or more personality traits of the group of consumers previously stored and the second collection of consumer motivations.”  Because of the claimed phrase “between the,” the claimed “one or more personality traits of the group of consumers previously stored” and the “second collection of consumer motivations” appear to be Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicants had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Ground #4
Claim 1 recites, among other things, “deriving, using at least one processor, a third correlation between the one or more personality traits of the group of consumers and the one or more brand or product by identifying which of the one or more personality traits contributed to each of the consumer motivations of the second collection of consumer motivations based on the second correlation.”
As an initial matter, the Examiner notes that originally-filed claim 1 recited a similar “determining … correlations” function. However, originally-filed claim 1 did not disclose how Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter).
Applicants’ specification does not describe how to “deriv[e], using at least one processor, a third correlation between the one or more personality traits of the group of consumers and the one or more brand or product by identifying which of the one or more personality traits contributed to each of the consumer motivations of the second collection of consumer motivations based on the second correlation.”  The disclosure does not sufficiently describe an algorithm such that one of ordinary skill can conclude that Applicants possessed the invention including knowledge to program a computer to perform the “deriving … third correlation” function or the “identifying” function as of the filing date of their application.  Beyond general statements of the function to be performed, which, at most, may render the claimed function obvious, the inventor has not shown how the recited “deriving … a third correlation” or “identifying” is performed, as recited by claim 1. This disclosure is not sufficient because a description that merely renders the invention obvious does not satisfy the written description requirement. Ariad, 598 F.3d at 1352. 
Because Applicants’ disclosure, as originally filed, does not convey to an ordinarily skilled artisan that Applicant had possession of the claimed invention, the Examiner concludes that claim 1 does not have sufficient written description support to satisfy 35 U.S.C. § 112, first paragraph.
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim Rejections - 35 U.S.C. § 112, Second Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1–12, 15–18, and 21–23 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.
Claim 1 recites (in-part) “receiving implicit cognition survey results from the group of consumers; and determining and outputting, using at least one processor, implicit cognition measures for each consumer of the group of consumers based on received survey answers” (emphasis added).
Claim 1 is indefinite because it is unclear whether the new limitation “received survey answers,” which form the basis for determining the implicit cognition measures, is the same as the “receiv[ed] … survey results.” On one hand, the claim does not recite a separate step of receiving survey answers, but rather only “receiving … survey results ….” Therefore, one of ordinary skill may interpret the “received survey answers” to refer to the “survey results” that are received in the “receiving …” step. On the other hand, the phrase “survey results” and the phrase “survey answers” use different words, and therefore may be interpreted as referring to different elements. Accordingly, one of ordinary skill may also interpret the “received survey answers” to refer to something other than the “survey results” that are received in the “receiving …” step. In view of these two plausible claim constructions, the claim is indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008) (“… we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to 
Similarly, claim 1 recites (in-part), “receiving survey results from the group of consumers; determining and outputting, using at least one processor, a series of scores comprising a profile for each of the one or more personality traits for each consumer of the group of consumers based on survey answers received from each consumer of the group of consumers” (emphasis added). For reasons similar to those discussed directly above, claim 1 is indefinite because it is unclear whether the “survey answers received” is the same as the “receiv[ed] survey results.”
Dependent claims 2–12, 15–18, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Furthermore, claim 15 recites “[t]he method of claim 14 ….” Claim 15 is further indefinite because claim 14 is cancelled.
Furthermore, claim 16 recites “[t]he method of claim 14 ….” Claim 16 is further indefinite because claim 14 is cancelled.
Response to Arguments
35 U.S.C. § 101
Applicants’ arguments have been fully considered but are moot in view of the new ground of rejection herein.
35 U.S.C. § 112, First Paragraph
Applicants argue disclosure of an algorithm is not required. Response 15. This argument was previously raised by Applicants and adjudicated by the Board. The Examiner is bound by the Board’s decision, and therefore the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For this alternative position, the Examiner has reconsidered the “storing” under Step 2B, and finds that they do not (either alone or in combination) output or store data in an unconventional way. See MPEP § 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed … as insignificant extra-solution activity … iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092–93”).